Citation Nr: 1241561	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  93-24 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement of the appellant to receive, on behalf of the Veteran's minor child, D.H., an apportionment of the Veteran's disability compensation in an amount greater than $20.00, from June 1, 1992, to February 28, 1994.

2.  Entitlement of the appellant to receive, on behalf of the Veteran's minor child, D.H., an apportionment of the Veteran's disability compensation in an amount greater than $50.00, from March 1, 1994, to November 30, 1995.

3.  Entitlement of the appellant to receive, on behalf of the Veteran's minor child, D.H., an apportionment of the Veteran's disability compensation in an amount greater than $90.00, from December 1, 1995, to November 27, 1997.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

Appellee represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran (the appellee) had active military service from March 1977 to March 1979.  The appellant has custody of the Veteran's child, D.H .

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a July 1992 decision in which the RO granted the appellant's claim for an apportionment of the Veteran's disability compensation.  In August 1992, the RO granted the appellant an apportionment of $20 per month, effective June 1, 1992. The appellant filed a notice of disagreement (NOD) as to the amount awarded, and the RO issued a statement of the case (SOC) in April 1993.  A copy of the SOC was issued to the Veteran.  The appellant filed a VA Form 9 (Appeal to Board of Veterans' Appeals ) in May 1993.

In February 1996, the Board remanded the claim on appeal to the RO for additional development.  In July 1996, the RO granted the appellant an increased apportionment to $50.00, effective December 1, 1994.  Thereafter, in January 1997, the RO awarded an earlier effective date of March 1, 1994, for the $50.00 monthly apportionment.

In a February 2000 decision, the Board determined that a timely notice of disagreement with the denial of increased apportionment of the Veteran's disability compensation on behalf of the Veteran's minor child had been filed.  In a separate, concurrently issued decision, the Board remanded the appellant's claim for an increased apportionment of the Veteran's disability compensation on behalf of the Veteran's minor child to the RO, for additional development.

In a September 2004 decision, the Board denied the appellant's claim for an increased apportionment of the Veteran's benefits on behalf of the Veteran's minor child.  The appellant timely appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2006 Memorandum Decision, the Court vacated the Board's September 2004 decision, finding that the Board failed to provide an adequate statement of reasons or bases in denying the appellant's request for an increase in her apportionment.  In this regard, the Court found that the Board did not articulate the criteria it applied to explain why the appellant was not entitled to more than $20 apportionment prior to March 1, 1994, or more than a $50 apportionment after March 1, 1994.  Therefore, the Court remanded the matters on appeal to the Board for further proceedings consistent with the Court's Decision.

In an August 2007 decision, the Board denied the appellant's claim for an apportionment of the Veteran's disability compensation, on behalf of the Veteran's minor child, in an amount greater than $20, from June 1, 1992.  In that decision, the Board also denied the appellant's claim for an apportionment of the Veteran's disability compensation, on behalf of the Veteran's minor child, in an amount greater than $50, from March 1, 1994, to November 30, 1995.  The Board then granted an increased apportionment of $90, on behalf of the Veteran's minor child, from December 1, 1995.  The RO implemented this decision (i.e., the increased apportionment) in December 2007; an increased rate was paid from December 1, 1995, until November 27, 1997, the date upon which D.H. reached age 18 and his apportionment ended.  Hence, the Board has characterized the appeal as encompassing the matters set forth on the title page.

The appellant appealed the Board's August 2007 decision to the Court.  In a May 2009 Memorandum Decision, the Court vacated the Board's August 2007 decision, finding that the Board failed to provide an adequate statement of reasons or bases in denying the appellant's request for an increase in her apportionment.  Therefore, the Court remanded the matters on appeal to the Board for further proceedings consistent with the Court's Decision.

In April 2010, the Board remanded the matters on appeal to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further development.  After accomplishing the development actions, the AMC continued the denial of the claim (as reflected in an October 2011 SSOC), and returned these matters to the Board for further appellate consideration. 

In March 2012, the Board remanded the matters on appeal to the RO, via the AMC, for further development.  After completing additional development, the AMC continued the denial of the claim (as reflected in an May 2012 SSOC), and returned these matters to the Board for further appellate consideration. 

Unfortunately, for the reasons expressed below, the matters on appeal are, again, being remanded to the RO, via the AMC. VA will notify each party when further action, on their parts, is required.


REMAND

In a June 2012 statement, the Veteran's representative noted that no attempt had been made to determine if the Veteran was current on his arrears to the appellant's child through the Texas judiciary system.  The allegation was made that there was no evidence that the Veteran had not been meeting his financial obligations and the implied statement that payments had been received by the appellant which were not accounted for.  The Board notes that, in November 1990, the appellant wrote that she was working with the child support agency in Texarkana.  

Associated with the claims file are several submissions from the appellant indicating that she did not receive any income from the Veteran.  However, in a July 1994 Income-Net Worth and Employment Statement, the Veteran indicated that he had been contributing $68.00 monthly to the appellee's child.  The appellee's financial statements do not reflect this income.  The July 1994 document from the Veteran was the last correspondence received from the Veteran regarding payments made during the pertinent time period.  

It appears that the Veteran may have made payments outside of VA in support of his minor child, D.H. which have not been accounted for.  The Board finds the Veteran must be contacted to determine if, in fact, he had made any payments in support of D.H. between June 1, 1992 and November 27, 1997.  The Veteran should be instructed to file Income-Net Worth and Employment Statements for the period from July 1994 to July 1995, from July 1995 to July 1996, from July 1996 to July 1997 and for the period from July 1997 to November 1997.  

Attempts must also be made to contact the appropriate department of the Texas judicial system to determine if, in fact, any payments had been made by the Veteran to the appellant's child D.H., during the pertinent time period.  

Also, while the matters are on remand, to ensure that all due process requirements are met, the RO should also give the appellant and appellee another opportunity to provide information and/or evidence pertinent to the matters on appeal.  The RO's letter to the appellant and appellee should explain that they have a full one-year period for responses.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant or appellee provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the appellant, the appellee and their representatives a letter requesting that they provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

The RO should also clearly explain to the appellant and appellee that they have a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the appellant and/or appellee responds, the RO should assist them in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the appellant and/or appellee and their representatives of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

3.  The RO should contact the appellee and request that he complete Income-Net Worth and Employment Statements for the period from July 1994 to July 1995, from July 1995 to July 1996, from July 1996 to July 1997 and for the period from July 1997 to November 1997.  Specifically request that he set out all payments made to the appellant's child D.H., during the pertinent time period.  The appellee's response must be provided to the appellant and she must be given an opportunity to respond  in accordance with contested claim procedures.  

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.

6.  If any benefit sought on appeal remains denied, the RO must furnish to the parties and their representatives an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  Neither the appellant nor the appellee need take action until otherwise notified, but each may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2012).  


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


